Citation Nr: 0941836	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-27 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral 
labyrinthine hypofunction, claimed as imbalance and episodic 
vertigo due to exposure to herbicides.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss disability.

3.  Entitlement to service connection for esophagitis with 
diverticulosis, also claimed as diverticular colitis, spasms 
and acute diverticulitis due to exposure to herbicides.

4.  Entitlement to service connection for epididymal cysts.

5.  Entitlement to service connection for mitral valve 
prolapse with regurgitation, claimed as due to exposure to 
herbicides.

6.  Entitlement to service connection for hypertensive heart 
disease, claimed as due to exposure to herbicides.

7.  Entitlement to service connection for psychiatric 
disability, claimed as depression.

8.  Entitlement to service connection for metabolic syndrome, 
claimed as due to exposure to herbicides.

9.  Entitlement to service connection for diabetes mellitus, 
Type II, claimed as due to exposure to herbicides.

10.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as due to 
exposure to herbicides.

11.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as due to 
exposure to herbicides.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to 
December 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The Veteran originally requested a hearing before a Veterans 
Law Judge via videoconference; a videoconference hearing was 
scheduled in May 2009 but the Veteran cancelled that hearing 
and requested a hearing at the RO instead.  The Board 
remanded the case to the RO in June 2009 for that purpose, 
and a hearing was scheduled before a Veterans Law Judge at 
the RO in August 2009, but the Veteran cancelled that hearing 
as well.  He has not requested that the hearing be 
rescheduled.  The Veteran's request for a hearing before the 
Board is accordingly deemed to be withdrawn.

The issues of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities and 
service connection for psychiatric disability are addressed 
in the Remand that follows the Order section of this 
decision.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.

2.  Bilateral labyrinthine hypofunction was not present in 
service and is not etiologically related to service.

3.  Bilateral sensorineural hearing loss disability was not 
present in service and is not etiologically related to 
acoustic trauma or any other incident of service.

4.  Esophagitis with diverticulosis was not present in 
service and is not etiologically related to service.

5.  Epididymal cysts were not present in service and are not 
etiologically related to service.

6.  Neither mitral valve prolapse nor regurgitation was 
present until more than one year following the Veteran's 
discharge from service and neither is etiologically related 
to service 

7.  Hypertensive heart disease was not present until more 
than one year following the Veteran's discharge from service 
and is not etiologically related to service.

8.  Metabolic syndrome was not present in service and is not 
etiologically related to service.

9.  The Veteran has not had diabetes mellitus, Type II at any 
time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  Bilateral labyrinthine hypofunction was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

2.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).  

3.  Esophagitis with diverticulosis was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

4.  Epididymal cysts were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

5.  Mitral valve prolapse with regurgitation was not incurred 
in or aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

6.  Hypertensive heart disease was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

7.  Metabolic syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

8.  Diabetes mellitus, Type II was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during active service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a number of 
disabilities, most of which he contends are due to exposure 
to herbicides.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In November 2005, well prior to issuance of the rating 
decision on appeal, the RO sent the Veteran a letter 
informing him of the evidence required to substantiate his 
claims, the evidence and information that he should submit, 
and the assistance that VA would provide to obtain evidence 
on his behalf.  Although he was not provided notice with 
respect to the disability-rating and effective-date elements 
of the claims until December 2006, after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development, the RO readjudicated the Veteran's 
claims in May 2007.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency on the merits of any of the claims would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of these claims.  In this 
regard, the Board notes that service treatment records (STRs) 
and VA and non-VA treatment records were obtained.  

The Board acknowledges that the Veteran has not been provided 
a VA examination in response to any of these claims and that 
no VA medical opinion has been obtained in response to any of 
these claims.  VA is obliged to provide a VA examination or 
obtain a medical opinion when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) the 
evidence indicates that the current disability or symptoms 
may be associated with service or with another service-
connected disability, and (4) there is not sufficient medical 
evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has not alleged that any of the disabilities at 
issue were present in service.  He alleges that his hearing 
loss is related to excessive noise exposure in service.  As 
explained below, the Board has determined that the Veteran 
was not exposed to excessive noise in service.  Therefore, 
the medical evidence currently of record is sufficient to 
decide the claim, and there is no reasonable possibility that 
the results of a VA examination or a VA medical opinion would 
substantiate the claim.

The medical evidence currently of record specifically 
addresses whether the Veteran has diabetes mellitus, Type II.  
It shows that he has not been diagnosed with this disorder.  
Therefore, the medical evidence currently of record is 
sufficient to decide the claim, and there is no reasonable 
possibility that the results of a VA examination or a VA 
medical opinion would substantiate the claim.

The Veteran attributes the other claimed disabilities to his 
exposure to herbicides in service.  There is no competent 
evidence suggesting that any of the disabilities are related 
to herbicide exposure.  Therefore, VA has no obligation to 
provide an examination or obtain a medical opinion.

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will therefore address the merits of 
the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests a cardiovascular-renal disease 
(including hypertension) or diabetes mellitus to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran stated in a Statement in Support of Claim, 
received in January 2006, that his family history showed no 
diseases such as his own.  He asserted exposure to herbicides 
is the only cause of his various disorders.

The Secretary of Veterans Affairs has determined there is no 
presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).  

The Board notes at the outset that Type II diabetes mellitus 
is the only disorder among those claimed by the Veteran for 
which the Secretary has determined a relationship exists 
between exposure to herbicides and the disease.  38 C.F.R. 
§ 3.309(e).  However, notwithstanding the presumption, a 
claimant can establish service connection for disability due 
to Agent Orange exposure with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).

Service connection for bilateral labyrinthine hypofunction

The Veteran's STRs are silent for any complaint of vertigo.  
The Veteran executed a self-reported Report of Medical 
History in November 1974, in conjunction with his separation 
physical examination, in which he denied a history of 
dizziness or fainting spells.  The report of separation 
examination in November 1974 shows that his ears and 
equilibrium were found to be normal on clinical evaluation.  

The Veteran underwent magnetic resonance imaging (MRI) of the 
brain at Baptist Medical Center in September 2003 due to a 
complaint of dizziness.  The clinical impression was normal 
brain MRI.  Cranial X-ray was also negative.  

The Veteran had an evaluation by Jacksonville Hearing and 
Balance Institute in October 2003 due to a complaint of 
intermittent dizziness, reportedly since February 2003.  The 
physician performed an examination of the Veteran and noted 
observations in detail.  The physician's impression was 
chronic otitis externa bilaterally with resultant cerumen 
impaction as well as episodic vertigo.  Later that month, 
following balance tests, the same provider recorded an 
impression of bilateral labyrinthine hypofunction of 
indeterminate etiology, as well as chronic imbalance with 
peripheral vestibular factors and episodic vertigo. 

The Veteran presented to the VA emergency room in March 2005 
complaining of chest pressure and dizziness that had caused 
him to pass out the previous day.  The preliminary diagnosis 
was chest pressure and syncope possibly secondary to 
hypertension.
 
The Veteran presented to a VA medical center in April 2005 
for initial evaluation.  He reported multiple medical 
problems, including labyrinthine hypofunction and episodic 
vertigo.  He reported difficulty walking without stumbling 
and being dizzy all the time.  The examiner observed no 
neurological abnormalities.  The examiner's primary 
impression was labyrinthine hypofunction and the secondary 
impression was episodic vertigo.  

The Veteran underwent electroencephalogram (EEG) by VA in 
July 2005 due to reported confusional episodes, dizziness and 
loss of consciousness over the previous two-year period.  The 
impression was EEG within normal limits, with no focal or 
epileptiform features seen.

The Veteran had a VA Agent Orange examination in July 2005 in 
which he reported a history of dizziness since 2003.  The 
examiner stated the Veteran had a Parkinson-like trait in 
some respects but the circumstances with his current 
neurological problems suggest there may have been a 
cerebrovascular accident, silent stroke, in the recent past 
when neurological symptoms developed.  The examiner noted 
such stroke was not reported on the MRI performed two years 
earlier; the examiner did not have the report of EEG.

VA neurological consult in August 2005 noted complaint of 
memory problems as well as dizziness, syncope and passing 
out.  The examiner noted clinical observations in detail.  
The examiner stated the Veteran was clearly depressed on 
examination, which was likely contributing to his medical 
problems.  There were subtle findings that raised slight 
concern for a very early ganglia disease (Parkinson's, etc.).  
The examiner noted a very slight increase in right upper 
extremity tone with tremor and poor saccades to the left.  
The examiner noted the Veteran's depression must be treated 
before cognition and energy could be addressed.
 
The Veteran's wife submitted a letter in January 2006 
asserting she had observed the Veteran walking off balance 
and running into things in 2002.  Symptoms progressed until 
the Veteran was observed to pass out.  The Veteran was 
subsequently diagnosed with labyrinthine hypofunction and was 
informed there is no cure for the disorder, which would only 
get worse over time.

The Board finds at this time that the Veteran has presented 
medical evidence of diagnosed labyrinthine hypofunction; 
accordingly, the first element of service connection is 
satisfied.  However, a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case there is no competent evidence suggesting that 
the labyrinthine hypofunction is in any way related to his 
active service, to include his presumed exposure to 
herbicides.  The Board notes at this point that the Veteran's 
dizziness apparently began in 2003, nearly 40 years after 
discharge from service; the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Veteran has asserted his personal conviction that his 
labyrinthine hypofunction, like his other claimed disorders, 
must be due to exposure to herbicides.  However, whether the 
disorder is related to herbicide exposure is a medical 
question that the Veteran, as a layperson, is not competent 
to answer.  See Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In view of the absence of any evidence showing that the 
disability was present in service and the absence of any 
competent evidence linking the disability to service, the 
Board must conclude that the preponderance of the evidence is 
against the claim.



Service connection for bilateral sensorineural hearing loss 
disability

The Veteran's STRs include the report of an induction 
examination dated in October 1971 in which the audiometric 
evaluation was as follows.



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
5  
5  
/  
5
N/A
LEFT
25
10  
15  
/  
10  
N/A 


The STRs are silent for complaint of hearing loss or acoustic 
trauma during service.  The Veteran executed a self-reported 
Report of Medical History in November 1974, in conjunction 
with his separation physical examination, in which he denied 
a history of hearing loss or ear problems.  The report of 
separation examination in November 1974 shows audiological 
evaluation results as follows.


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5  
5  
5  
5
10
LEFT
10
10  
10  
10  
10  
15 

The Veteran had an audiological evaluation by Jacksonville 
Hearing and Balance Institute in October 2003.  The 
audiologist's impression was normal hearing in the right ear 
and mild high-frequency sensorineural hearing loss (SNHL) in 
the left ear.

The Veteran presented to a VA medical center in April 2005 
for initial evaluation.  He reported multiple medical 
problems, including partial hearing loss.  He reported 
burning sensation in both hands and difficulty walking 
without stumbling.  The examiner observed no difficulty 
hearing.  The examiner's impression was history of partial 
hearing loss.

The Veteran had a VA Agent Orange examination in July 2005 in 
which he reported exposure to aircraft noise in service and 
to aircraft noise after service as well.  

The Board notes at this point that hearing loss was not noted 
during active service, and no current right ear hearing loss 
is demonstrated.  Left ear hearing loss was apparently not 
noticed until 2003, nearly 40 years after discharge from 
service, which serves as evidence against service connection.  
Maxson, 230 F.3d 1330, 1333.

Acoustic trauma is not shown in service.  The Veteran's 
Military Occupational Specialty (MOS) in Vietnam was 71F, 
Postal Clerk, and his DA Form 20 (Enlisted Qualification 
Record) shows that he served in this MOS during his 3-month 
tour in Vietnam during which he was assigned to the 56th Army 
Postal Unit (APU); the Board notes that acoustic trauma is 
not an occupational hazard associated with duty as a mail 
clerk.  The Veteran was removed from Vietnam and confined to 
the Army Correctional Training Facility at Fort Riley, 
Kansas, pursuant to conviction by special court martial on a 
charge of theft; the Board notes that theft from the mail 
would result in loss of the individual's mail handler 
certificate and result in mandatory MOS reclassification.  
The Veteran was duly reclassified in MOS 76Y (repair parts 
specialist) and he served the remainder of his time at Fort 
Meade, Maryland apparently as a unit armorer for the 414th 
Signal Company.  Again, acoustic trauma is not an 
occupational hazard associated with duties in a unit arms 
room.

The Board also finds at this time the evidence does not show 
combat-related acoustic trauma.  In conjunction with his 
claim for service connection for posttraumatic stress 
syndrome (which was denied in a March 2009 RO rating decision 
that is not currently on appeal before the Board), the 
Veteran recounted lurid episodes of combat in Vietnam; in 
support of his contention that he had been awarded a Combat 
Infantry Badge (CIB) in Vietnam, he submitted a photograph of 
himself in uniform taken during his service at Fort Meade and 
endorsed as authentic in a notarized "buddy statement" by 
LWH.

The Board has carefully scrutinized the photograph submitted 
by the Veteran and finds it to be fraudulent, for the 
following reasons.  (1)  The Veteran is wearing a CIB in the 
photograph.  The CIB is awarded only to infantrymen (MOS 11) 
and to Special Forces (MOS 18).  The Veteran did not serve in 
Vietnam or anywhere else as an infantryman and was therefore 
not eligible to receive the CIB.  Further, the CIB is not 
documented on his DD Form 214 or his DA Form 20.  (2)  The 
Veteran is wearing distinctive items for infantry; i.e., blue 
discs on the collar and a blue cord on the right shoulder.  
These items are authorized for wear by infantrymen while 
actually assigned to an infantry unit.  While assigned to the 
414th Signal Company at Fort Meade as a 76Y, the Veteran was 
neither an infantryman nor assigned to an infantry unit and 
was accordingly ineligible to wear such insignia.  (3)  The 
Veteran is wearing individual decorations over his left 
breast pocket including the Bronze Star Medal and the Purple 
Heart Medal, neither of which is documented on the DD Form 
214 or the DA Form 20.  According to the DD Form 214 and the 
DA Form 20, the Veteran was authorized to wear only the 
National Defense Service Medal (NDSM) and the Vietnam Service 
Medal (VSM).  (4)  The Veteran is wearing individual 
marksmanship awards on his left breast pocket including the 
Expert level for three weapons and the Sharpshooter level for 
two weapons.  The DD Form 214 and DA Form 20 show he was 
actually entitled only to wear the Sharpshooter badge, and 
only for one weapon (M-16 rifle).  

In sum, the Board finds the photograph shows the Veteran 
wearing awards and decorations to which he was clearly not 
entitled, and further finds the Veteran has submitted the 
photograph in an attempt to fraudulently document combat 
exposure.

To the degree that LWH vouched for the photo as authentic, 
the Board notes that LWH asserts he served with the Veteran 
at Fort Meade and therefore would not have been personally 
aware of the Veteran's entitlement to combat-related awards.  
Of interest, LWH stated he and the Veteran served in a unit 
assigned to FGGM (Fort George G. Meade), FGRSCOM.  
"FGRSCOM" appears to be an error due to misreading of the 
Veteran's DD Form 214 in which the typeface is blurred; the 
actual acronym on the DD Form 214 is FORSCOM (U.S. Army 
Forces Command), as LWH should have known very well.

In sum, the Board finds that the preponderance of the 
evidence establishes that the Veteran was not exposed to 
acoustic trauma in service and that any currently present 
hearing loss disability is unrelated to service.

Service connection for esophagitis with diverticulosis

The Veteran's STRs are silent for any complaint of a 
digestive problem.  The Veteran executed a self-reported 
Report of Medical History in November 1974, in conjunction 
with his separation physical examination, in which he denied 
a history of frequent indigestion.  The report of separation 
examination in November 1974 shows that his abdomen and 
viscera were found to be normal on clinical evaluation. 

Records from St. Vincent's Medical Center show a history of 
diverticulitis with initial onset in November 1995, as well 
as history of gastritis and hiatal hernia for which he was 
hospitalized for 11 days.  The clinical impression at the 
time of discharge was acute diverticulitis.

Radiographic report from St. Vincent's Medical Center in 
January 1998 notes the presence of a small sliding hiatal 
hernia without complication.  No other abnormality of the 
upper gastrointestinal tract or small bowel was found.

The Veteran presented to St. Vincent's Medical Center 
emergency room in April-May 2000 complaining of abdominal 
pain.  The clinician noted a history of diverticulitis in the 
past and noted a clinical impression of recurrent 
diverticulitis.  The Veteran underwent ultrasound at the same 
facility in May 2000 due to complaints of abdominal pain and 
diverticulitis; the impression was unremarkable renal 
sonogram.  Barium enema in April 2001 was also unremarkable.

Private medical records dated in March 2003 show complaint of 
blood in the stool.  He endorsed nausea but denied vomiting.  
The clinician's remarks are illegible.

A November 2004 letter from Dr. SEK, a private physician, 
states the Veteran had a history of problems with his stomach 
for many years with two or three episodes of diverticulitis.  
The disorder was characterized by rectal bleeding, black 
stools, trouble swallowing and pain in the lower abdomen.

The Veteran underwent esophagogastroduodenoscopy at St. 
Vincent's Medical Center in December 2004 due to a history of 
dysphagia and painful swallowing.  The preoperative diagnosis 
was rule out peptic ulcer disease (PUD), esophagitis and/or 
infection; the final clinical diagnoses were mild 
esophagitis, Los Angeles grade A and oral thrush.

The Veteran presented to a VA medical center in April 2005 
for initial evaluation.  He reported multiple medical 
problems including a history of diverticulosis with several 
episodes of diverticulitis, gastritis, esophagitis and 
spastic colon.  The examiner observed no gastrointestinal or 
anorectal abnormalities.  The examiner's primary impression 
was history of gastritis, esophagitis, diverticulosis and 
spastic colon.  

The Veteran had a VA Agent Orange examination in July 2005 in 
which he reported difficulties beginning in about 1997 with 
onset of diverticulitis.  On examination rectal examination 
was unremarkable.  The examiner made no association between 
the reported diverticulitis and herbicide exposure.

The Veteran's wife submitted a letter in January 2006 
asserting the Veteran had no symptoms prior to 1995, at which 
time he was hospitalized for diverticulitis.  Since then the 
disorder had become worse, with severe pain and diarrhea.  
She asserted the Veteran had to stop working in the year 2000 
due to these symptoms and had not worked since then. 
 
The Veteran presented to the VA outpatient clinic in November 
2008 complaining of increased pain from diverticulitis and 
irritable bowel disease (IBD) over the past few months, for 
which he was self-medicating with marijuana and with 
prescription medications provided by other veterans. 

The Board notes at this point that there is no evidence of 
any bowel symptoms during active service.  Diverticulitis is 
not shown prior to 1995, more than 20 years after discharge 
from service, which serves as evidence against service 
connection.  Maxson, 230 F.3d 1330, 1333.

The Veteran has shown present diverticulosis.  However, there 
is no competent evidence relating this disorder to service.  
While the Veteran might sincerely believe that this disorder 
is related to his exposure to herbicides in service, his lay 
opinion concerning this matter requiring medical expertise is 
of no probative value.  Accordingly, the criteria for service 
connection are not met, and the claim must be denied.

Service connection for epididymal cysts

The Veteran's STRs are silent for any complaint related to 
epididymal cysts, although he presented in October 1974 with 
a rash in the groin area that was diagnosed as tinea cruris.  
The Veteran executed a self-reported Report of Medical 
History in November 1974, in conjunction with his separation 
physical examination, in which he denied history of tumor, 
growth or cysts.  The report of separation examination in 
November 1974 show clinical evaluation of the genitourinary 
system was normal.

Private medical records dated in March 2003 show current 
clinical impression of slightly prominent right epididymus. 

Private medical records dated in September 2003 show 
complaint of testicular cysts, reportedly first diagnosed in 
2000.  Testicular sonogram in October 2003 by Orange Park 
Imaging showed bilateral small epididymal cysts that were 
stable and for which no further specific evaluation was 
recommended.

The Veteran presented to a VA medical center in April 2005 
for initial evaluation.  He reported multiple medical 
problems but did not cite any genitourinary complaints.  The 
examiner noted no genitourinary abnormalities.  

The Veteran had a VA Agent Orange examination in July 2005 in 
which the examiner noted several nodules on the testicle that 
were proved by sonography to be a cyst.  The examiner made no 
association between the cysts and Agent Orange exposure.

The Veteran's wife submitted a letter in January 2006 
asserting the Veteran's epididymal cysts were identified in 
1995 concurrent to his treatment for diverticulitis.  She 
stated the cysts were very painful and made it difficult for 
the Veteran to walk without discomfort.

The Board notes at this point that there is no evidence 
suggesting that this claimed disability was present in 
service or until many years thereafter.  In addition, there 
is no competent evidence linking this disability to herbicide 
exposure in service or otherwise linking the disability to 
service.  The evidence of a nexus between this disability and 
the Veteran's active service is also limited to the Veteran's 
statements.  Since the Veteran's lay opinion concerning this 
matter requiring medical expertise is of no probative value, 
the Board must conclude that the preponderance of the 
evidence is against this claim.

Service connection for mitral valve prolapse with 
regurgitation

The Veteran's STRs are silent for any pertinent complaint.  
The Veteran executed a self-reported Report of Medical 
History in November 1974, in conjunction with his separation 
physical examination, in which he denied history of heart 
trouble, palpitation or pounding heart, high or low blood 
pressure, or pain or pressure in the chest.  The report of 
separation examination in November 1974 shows clinical 
evaluation of the heart and vascular system was normal.

The Veteran underwent an echocardiogram (EKG) by Orange Park 
Imaging Center in January 2005 that showed mild-to-medium 
mitral valve prolapse and mild pulmonary insufficiency.  The 
clinical summary was normal left ventricle (LV) chamber size 
with probable mild concentric LV hypertrophy and preserved LV 
systolic function with estimated ejection fraction (EF) of 60 
percent and mild-to-moderate mitral valve prolapse with 
trace-to-mild mitral regurgitation and trace-to-mild 
tricuspid regurgitation.  Pulse Doppler examination of mitral 
inflow suggested decreased LV compliance possibly consistent 
with a component of diastolic dysfunction.  Findings were 
consistent with hypertensive heart disease.

Review of private medical records and of VA treatment records 
through November 2008 shows no other reference to complaint 
of or treatment for mitral valve prolapse.

The Board notes at this point that there is no evidence that 
mitral valve prolapse was present in service or until many 
years thereafter.  Moreover, there is no competent evidence 
linking the disability to service.  The Veteran has stated 
his opinion that the disorder is related to his exposure to 
herbicides in service, but his lay opinion concerning this 
matter requiring medical expertise is of no probative value.  
Therefore, the Board must also conclude that the 
preponderance of the evidence is against this claim.


Service connection for hypertensive heart disease

As noted above, the Veteran's STR are silent for complaint of 
cardiac symptoms and a self-reported Report of Medical 
History in November 1974, in conjunction with his separation 
physical examination, denied history of heart trouble, 
palpitation or pounding heart, high or low blood pressure, or 
pain or pressure in the chest.  The report of separation 
examination in November 1974 shows clinical evaluation of the 
heart and vascular was normal and his blood pressure was 
112/90.  Hypertension was not diagnosed.

A  December 2004 letter from Dr. SDS, a private physician, 
informed the Veteran of a "new onset" of hypertension, the 
cause of which was yet unidentified.

The Veteran underwent EKG by Orange Park Imaging Center in 
January 2005.  The clinical impression was findings 
consistent with hypertensive heart disease.

The Veteran presented to the VA emergency room in March 2005 
complaining of chest pressure and dizziness that had caused 
the Veteran to pass out the previous day.  The preliminary 
diagnosis was chest pressure and syncope possibly secondary 
to hypertension.  His current blood pressure was 129/83.  The 
Veteran refused to remain in the hospital for further tests 
and left the hospital against medical advice.

The Veteran presented to a VA medical center in April 2005 
for initial evaluation.  He reported multiple medical 
problems but did not cite any cardiovascular problems.  His 
current blood pressure was 130/80.  The examiner observed no 
cardiovascular abnormalities.  

The Veteran had a VA Agent Orange examination in July 2005 in 
which he reported difficulties including hypertension.  On 
examination the heart was normal and the Veteran's blood 
pressure was 126/84.  Chest X-ray was normal and without 
evidence of cardiomegaly, which the examiner noted would not 
fit with the reported hypertensive heart disease.  Fasting 
blood sugar was 102, just above the upper limits of normal.  
The examiner made no association between a hypertensive 
cardiovascular disorder and Agent Orange exposure.

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).  Under those criteria 
the Veteran was borderline hypertensive when discharged from 
service, although there are no blood pressure readings during 
the course of the period under review consistent with current 
hypertension.

As noted above, the Veteran's EEG in January 2005 resulted in 
a clinical impression of symptoms consistent with 
hypertensive heart disease, although the VA examiner in July 
2005 apparently found such diagnosis to be questionable.  
However, the requirement of a "current disability" is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, and service connection may be granted  
even though the disability resolves prior to the Secretary's 
adjudication of the claim; see McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

The Board notes at this point that hypertensive 
cardiovascular disease was not noted during active service 
and there is no medical evidence of the disorder until many 
years after the Veteran's discharge from service.  Moreover, 
there is no medical evidence linking the disorder to service.  
Again, the evidence linking this disorder to service consists 
of the Veteran's own statements.  The Veteran's lay 
statements concerning this matter requiring medical expertise 
are of no probative value.  Accordingly, the Board must also 
conclude that the preponderance of the evidence is against 
this claim.

Service connection for metabolic syndrome

The Veteran's STRs are silent for any complaint of metabolic 
symptoms.  The Veteran executed a self-reported Report of 
Medical History in November 1974, in conjunction with his 
separation physical examination, in which he denied a history 
of recent gain or loss of weight.  The report of separation 
examination in November 1974 shows no pertinent abnormality.

The report of a comprehensive metabolic panel performed by 
Quest Diagnostics in September 2003 appears to show no values 
out of range.

The Veteran had a VA Agent Orange examination in July 2005 in 
which he reported difficulties beginning in about 1997 with 
onset of diverticulitis.  Dizziness began in 2003; he 
reported syncope and hypertension, as well as increasing 
difficulties with weakness, numbness and tingling in the 
extremities.  He also reported memory loss.  The examiner's 
impression was question of metabolic syndrome in that the 
Veteran had markedly depressed high-density lipoproteins 
(HDL); the Veteran had gained 50 or 60 pounds since discharge 
from service but the question of metabolic syndrome might be 
considered.  

The Veteran's wife submitted a letter in January 2006 
asserting the Veteran had undergone a VA Agent Orange 
examination in March 2005, at which time the examiner told 
the Veteran he had metabolic syndrome and should be 
compensated; the Veteran had assumed this opinion would be 
entered into the report but it was not.

The Board notes at this point that the RO denied service 
connection based on a determination that "metabolic 
syndrome" is a laboratory finding; it is not a disability 
for VA rating purposes.

According to the National Institutes of Health (NIH), 
metabolic syndrome is the name for a group of risk factors 
linked to overweight and obesity that increase the chance for 
heart disease and other health problems such as diabetes and 
stroke.  Metabolic syndrome is diagnosed when a person has at 
least three of the five metabolic risk factors for heart 
disease: (1) abdominal obesity; (2) higher than normal 
triglyceride in the blood; (3) lower than normal level of 
HDL; (4) higher than normal blood pressure; and, (5) higher 
than normal fasting blood sugar.  Other names for metabolic 
syndrome are "syndrome X," "insulin resistance syndrome," 
"dysmetabolic syndrome," "hyperglyceridemic waist" and 
"obesity syndrome."  U.S. Department of Health and Human 
Services, NIH, 2007.

Regardless of whether this is a disability for VA 
compensation purposes, there is no evidence suggesting the 
presence of metabolic syndrome in service or until many years 
thereafter, and there is no competent evidence linking the 
condition to service.

The Veteran's wife asserted the VA Agent Orange examiner had 
informed her that metabolic syndrome is related to service 
and should be compensated, but this is not shown on careful 
reading of the examination report.  To the extent the 
Veteran's wife is reporting what was told to her by the 
examiner, the Board notes the hearsay medical evidence does 
not constitute competent medical evidence.   Robinette v. 
Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 
(1993).  ("What a physician said, and the layman's account 
of what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence."  Robinette, 8 
Vet. App. at 77 (1995)).

Again, while the Veteran might sincerely believe that this 
condition is related to his exposure to herbicides in 
service, his lay opinion concerning this matter requiring 
medical expertise is of no probative value.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against this claim.

Service connection for diabetes mellitus, Type II

The Veteran's STRs are silent for any pertinent complaint.  
The Veteran executed a self-reported Report of Medical 
History in November 1974, in conjunction with his separation 
physical examination, in which he denied history of sugar or 
albumen in the urine.  The report of separation examination 
in November 1974 shows laboratory analysis revealed trace 
albumen in the urine but no sugar.

The report of a comprehensive metabolic panel performed by 
Quest Diagnostics in September 2003 shows glucose value of 
87, recorded as not out of range.

A VA laboratory analysis report dated in April 2005 shows 
glucose level at 101, compared to normal level of 65 to 99.  
The report advised that persons with glucose levels from 100 
to 125 were at increased risk for developing Type II diabetes 
mellitus.

The Veteran had a VA Agent Orange examination in July 2005 in 
which fasting blood sugar was 102, just above the upper 
limits of normal.  The examiner's impression was question of 
metabolic syndrome in that the Veteran had markedly depressed 
high-density lipoproteins (HDL).  The examiner noted the 
Veteran had gained 50 or 60 pounds since discharge from 
service, but stated the question of early Type II diabetes 
might be considered.  

In fact, none of the medical evidence shows that the Veteran 
has ever been diagnosed with diabetes mellitus.  

The Veteran's wife submitted a letter in January 2006 
asserting the Veteran had undergone a VA Agent Orange 
examination in March 2005, at which time the examiner told 
the Veteran he had Type II diabetes mellitus and should be 
compensated; the Veteran had assumed this opinion would be 
entered into the report but it was not.  Careful review of 
the examination report in question does not show the examiner 
diagnosed the Veteran with diabetes on that occasion; the 
examiner merely stated "early onset diabetes might be 
considered" which is not equivalent to a diagnosis.  

As there is no competent evidence of this claimed disability, 
the claim must be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral labyrinthine hypofunction is 
denied.

Service connection for bilateral sensorineural hearing loss 
disability is denied.

Service connection for esophagitis with diverticulosis is 
denied.

Service connection for epididymal cysts is denied.

Service connection for mitral valve prolapse with 
regurgitation is denied.

Service connection for hypertensive heart disease is denied.

Service connection for metabolic syndrome is denied.

Service connection for diabetes mellitus, Type II is denied.


REMAND

The Board finds further development of the claims for service 
connection for psychiatric disability and service connection 
for peripheral neuropathy of the upper and lower extremities 
is required before the claims are decided.

In regard to the claim for service connection for psychiatric 
disability, the RO has hitherto considered only the diagnosis 
of depression (the RO denied service connection for PTSD in a 
recent rating decision in March 2009; the Board does not 
currently have jurisdiction to review that decision).  
However, the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, although the Veteran claimed service connection 
specifically for depression, the Board must consider 
entitlement to service connection for all diagnosed 
psychiatric disorders.  During the course of the appeal the 
Veteran has been variously diagnosed with anxiety disorder 
NOS, depressive disorder NOS, generalized anxiety disorder 
and dysthymia, and PTSD.  In the interest of economy of 
effort, the Board finds at this time the Veteran should be 
afforded a VA psychiatric examination to determine whether he 
has any psychiatric disorder that is etiologically related to 
service.

In regard to the claim for service connection for peripheral 
neuropathy of the upper and lower extremities, the Veteran 
had a VA Agent Orange examination in July 2005 in which the 
examiner stated that the question of neurological deficit had 
yet to be established, but if the cerebrovascular accident 
had occurred subclinically this might be associated with 
metabolic syndrome and possibly also associated with Agent 
Orange exposure; peripheral neuritis might also be considered 
associated with Agent Orange exposure.  As the Veteran is 
presumed to have been exposed to Agent Orange, and as the VA 
examination in July 2005 asserts a possible nexus, the Board 
finds the Veteran should be afforded a VA examination at this 
point to determine if he has peripheral neuropathy that is 
etiologically related to exposure to Agent Orange or other 
incident of active service.   

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any post-service medical records, not 
already of record, pertaining to post-
service treatment or evaluation of the 
disabilities at issue.

2.  Then, the Veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the diagnosis 
and etiology of any currently present 
acquired psychiatric disorders.

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

If the Veteran presents any verified 
stressor prior to the examination the 
examiner should be advised of such 
specific stressor(s).  If not, the 
examiner should be advised the Veteran is 
not shown to have participated in combat 
and has not presented a verified or 
verifiable in-service stressor.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present 
acquired psychiatric disorder as to 
whether there is a 50 percent or better 
probability that such disorder is 
etiologically related to the Veteran's 
active service.

The rationale for all opinions expressed 
must also be provided.

3.  The Veteran should be also be 
afforded an examination by an examiner 
with sufficient expertise to determine if 
he has peripheral neuropathy in any of 
his extremities and if so the etiology of 
the disorder.

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to any currently present 
peripheral neuropathy as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to his active service, to include 
Agent Orange exposure.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)




This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


